EXHIBIT 32.1 Certification of CEO and CFO Pursuant To 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form10-Q of Cameron International Corporation (the “Company”) for the three months ended March 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Company certifies pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to such officer’s knowledge: The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 30, 2012 /s/ Jack B. Moore Name: Jack B. Moore Title: President& Chief Executive Officer /s/ Charles M.Sledge Name: Charles M. Sledge Title: Senior Vice President and Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Cameron International Corporation and will be retained by Cameron International Corporation and furnished to the Securities and Exchange Commission or its staff upon request. Note: The certification the registrant furnishes in this exhibit is not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Registration statements or other documents filed with the Securities and Exchange Commission shall not incorporate this exhibit by reference, except as otherwise expressly stated in such filing.
